IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51102
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIE LOUIS MACK; JIMMY T. FRIERSON,

                                         Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CR-172-H
                       --------------------
                           May 22, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Willie Mack appeals his jury-trial conviction and sentence

for possession with intent to distribute marijuana and the

related conspiracy in violation of 21 U.S.C. §§ 841, 846.

Codefendant Jimmy Frierson appeals his sentence.   Mack also has

filed an “Emergency Motion” in which he asks this court to strike

his counsel’s brief, or alternatively, to allow Mack to obtain

new appellate counsel or file a supplemental brief pro se.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-51102
                                 -2-

Because the Emergency Motion exceeds the 20-page limit for

motions, Mack has filed a motion for leave to file the Emergency

Motion.

     Mack’s motion to file a motion in excess of the 20-page

limit is DENIED.   FED. R. APP. P. 27(d)(2).   In addition to

exceeding the page limit by 40 pages, the Emergency Motion is an

improper attempt to employ hybrid representation and will not be

considered.   See Smith v. Collins, 977 F.2d 951, 962 (5th Cir.

1992); 5TH CIR. R. 28.7.

     Mack, through appointed counsel, argues on appeal that his

trial counsel rendered ineffective assistance.     The record has

not been adequately developed for this court to consider the

ineffective-assistance claims raised on direct appeal.     See

United States v. Haese, 162 F.3d 359, 363-64 (5th Cir. 1998).

     Mack contends that the district court erred by refusing to

suppress evidence found inside a suitcase, and in some clothing,

in vehicle during an inventory search.     An inventory search of a

seized vehicle is considered reasonable and does not violate the

Fourth Amendment if it is “conducted pursuant to standardized

regulations and procedures that are consistent with

(1) protecting the property of the vehicle's owner, (2)

protecting the police against claims or disputes over lost or

stolen property, and (3) protecting the police from danger.”

United States v. Lage, 183 F.3d 374, 380 (5th Cir. 1999)

(citation omitted).
                            No. 00-51102
                                 -3-

     Because the district court conducted a suppression hearing

during which live testimony was adduced, we “accept the trial

court’s factual findings unless clearly erroneous or influenced

by an incorrect view of the law.”    United States v. Alvarez,

6 F.3d 287, 289 (5th Cir. 1993).    Questions of law, including

whether the district court’s ultimate conclusions of Fourth

Amendment reasonableness are correct, are reviewed de novo.

United States v. Paige, 136 F.3d 1012, 1017 (5th Cir. 1998).       The

district court found that the evidence was the product of a

routine inventory conducted according to standardized procedures,

and the hearing evidence adequately supports the court’s

conclusion.   There was no error in the district court’s ruling.

     Mack contends that the district court should have granted

his motion for an intradistrict change of venue because he was

arrested in the Pecos Division Western District of Texas but

tried in the El Paso Division of the Western District of Texas.

Mack has a Sixth Amendment right to be tried in the district in

which the alleged crime occurred.    In re Chesson, 897 F.2d 156,

158 (5th Cir. 1990); see also FED. R. CRIM. P. 18.    The record

shows that the crime occurred in the Western District of Texas.

     Mack had no constitutional right to be tried in a particular

division within the district.   United States v. McKinney, 53 F.3d

664, 673 (5th Cir. 1995).   “A strong showing of prejudice is

required to justify an intradistrict transfer,”      United States v.

Gourley, 168 F.3d 165, 171 (5th Cir. 1999) (quotation omitted),
                            No. 00-51102
                                 -4-

and we review the refusal to order an intradistrict transfer only

for abuse of discretion.    McKinney, 53 F.3d at 673.   Mack fails

to show that the district court abused its discretion by not

transferring the case to the Pecos Division.     See Gourley, 168

F.3d at 171.   Mack’s arguments that he was entitled to a jury

instruction on venue are inapplicable.     See United States v.

Winship, 724 F.2d 1116 (5th Cir. 1984) (not addressing

intradistrict venue).

     Mack contends that the district court misapplied the

sentencing guidelines by including as relevant drug quantity

cocaine found among the bundles of marijuana that were the object

of the conspiracy.   This argument is frivolous because the

district court excluded the cocaine from the relevant-conduct

amount in accordance with Mack’s objection in the trial court.

     Mack’s conviction and sentence are AFFIRMED.

     Appellant Jimmy Frierson contends that his total offense

level was improperly increased by two levels for obstruction of

justice.    Section 3C1.1 of the sentencing guidelines provides for

a two-level increase if “the defendant willfully obstructed or

impeded, or attempted to obstruct or impede, the administration

of justice during the course of the investigation, prosecution,

or sentencing of the instant offense.”     See United States v.

Storm, 36 F.3d 1289, 1295 (5th Cir. 1994) (quoting U.S.S.G.

§ 3C1.1).   The conduct to which the adjustment applies includes

(1) “threatening, intimidating, or otherwise unlawfully
                             No. 00-51102
                                  -5-

influencing a codefendant, witness or juror, directly or

indirectly, or attempting to do so”; (2) “suborning or attempting

to suborn perjury”; or (3) “producing or attempting to produce a

false” document.   U.S.S.G. § 3C1.1, comment. (nn. 4(a-c)).

     The district court’s application of the sentencing

guidelines is reviewed de novo, and its findings of fact, such as

whether the defendant obstructed justice, are reviewed for clear

error.   United States v. Huerta, 182 F.3d 361, 364 (5th Cir.

1999), cert denied, 528 U.S. 1191 (2000).      Where a factual

finding is plausible in light of the record as a whole, it is not

clearly erroneous.   Id.    The district court’s conclusion that

Frierson wilfully obstructed justice was supported by trial

testimony showing that Frierson attempted to persuade or coerce a

codefendant not to testify, and the record shows that he signed

motions that relied on a false affidavit.      The district court’s

finding of willful obstruction of justice is plausible in light

of the record and was not clear error.      Frierson’s offense level

was properly increased by two levels for obstruction of justice.

His sentence is AFFIRMED.

     The judgment of the district court is AFFIRMED.     All motions

are DENIED.